GMS CAPITAL CORP. 3456 Melrose Ave. Montreal, Quebec H4A 2S1 CANADA (514) 287-0103 April 14, 2010 VIA EDGAR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance Washington, DC 20549 Re: Request for acceleration of the effective date of the Registration Statement on Form S-1 of GMS Capital Corp. Filed September 29, 2009 (last amended April 1, 2010) File No. 333-151684 Pursuant to requirements of Section 8(a) of the Securities Act the undersigned hereby requests that the Form S-1 Registration Statement of GMS Capital Corp. be declared effective on Tuesday, April 20, 2010 at 4:00PM EST or on such earlier or later date as the Commission acting pursuant to this Section 8(a) shall determine. GMS Capital Corp. acknowledges that: •should the Commission or the staff; acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; •the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its fill responsibility for the adequacy and accuracy of the disclosure in the filing; and •the company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, please call us at 514-287-0103or our attorney, Jill Arlene Robbins at 305-531-1174. Yours truly, GMS Capital Corp. By: /s/ George Metrakos George Metrakos Chief Executive Officer
